Exhibit 10.3

 

TACTILE SYSTEMS TECHNOLOGY, INC.

2016 EQUITY INCENTIVE PLAN

 

Restricted Stock Unit Award Agreement

 

 

Tactile Systems Technology, Inc. (the “Company”), pursuant to its 2016 Equity
Incentive Plan (the “Plan”), hereby grants an award of Restricted Stock Units to
you, the Participant named below.  The terms and conditions of this Award are
set forth in this Restricted Stock Unit Award Agreement (the “Agreement”),
consisting of this cover page and the Terms and Conditions on the following
pages, and in the Plan document, a copy of which has been provided to you.  Any
capitalized term that is not defined in this Agreement shall have the meaning
set forth in the Plan as it currently exists or as it is amended in the future.

 

Name:    [                            ]

 

Grant Date:  [                       ]

 

Number of Restricted Stock Units:    [                ]

 

Vesting Schedule:  [                               ]

 

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document.  You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding the grant to you of the number
of Restricted Stock Units specified in the table above.

 

 

 

 

 

 

 

________________

Chief Executive Officer








Tactile Systems Technology, Inc.

2016 Equity Incentive Plan

Restricted Stock Unit Award Agreement

 

Terms and Conditions

 

1.          Grant of Restricted Stock Units.  The Company hereby confirms the
grant to you, as of the Grant Date and subject to the terms and conditions in
this Agreement and the Plan, of the number of Restricted Stock Units specified
on the cover page of this Agreement (the “Units”).  Each Unit represents the
right to receive one Share of the Company’s common stock.  The Units granted to
you will be credited to an account in your name maintained by the Company.  This
account shall be unfunded and maintained for book-keeping purposes only, with
the Units simply representing an unfunded and unsecured obligation of the
Company.    

 

2.          Restrictions Applicable to Units.  Neither this Award nor the Units
subject to this Award may be sold, assigned, transferred, exchanged or
encumbered other than by will or the laws of descent and distribution.  Any
attempted transfer in violation of this Section 2 shall be of no effect and
shall result in the forfeiture of all Units.  The Units and your right to
receive Shares in settlement of the Units under this Agreement shall be subject
to forfeiture as provided in Section 4 until satisfaction of the vesting
conditions set forth in Section 3.

 

3.          Vesting of Units. 

 

(a) Scheduled Vesting.  If you remain a Service Provider continuously from the
Grant Date specified on the cover page of this Agreement (subject to Section
3(b)), then the Units will vest in the numbers and on the dates specified in the
Vesting Schedule on the cover page of this Agreement. 

 

(b) Accelerated Vesting.  Notwithstanding Section 3(a):

 

(1) Death or Disability.  If your Service terminates prior to the final
scheduled vesting date due to your death or Disability, all of the unvested
Units shall vest as of such termination date.

 

(2) Change in Control.   If  and to the extent this Award is continued, assumed
or replaced in connection with a Change in Control, and if within one year after
the Change in Control you experience an involuntary termination of Service for
reasons other than Cause, or you terminate your Service for Good Reason (as
defined below), then all of the unvested Units shall vest as of such termination
date.  In addition, vesting of the Units may be accelerated during the term of
the Award under the circumstances described in Sections 12(b) and 12(c) of the
Plan.

 

(3)        Definition of “Good Reason.”  “Good Reason” shall, if you have an
employment agreement with the Company, have the meaning set forth in your
employment agreement.  If you do not have an employment agreement with the
Company, “Good Reason” means the existence of one or more of the following
conditions without your written consent, so long as you provided written notice
to the Company of the existence of the condition not later than 90 days after
the initial

 

 

Executive RSU Agreement (2016 Equity Incentive Plan)

Page 2

 




existence of the condition, the condition has not been remedied by the Company
within 30 days after its receipt of such notice and your Service terminates no
later than 130 days after the condition’s initial occurrence: (i) any material,
adverse change in your duties, responsibilities, or authority; (ii) a material
reduction in your base salary or bonus opportunity that is not part of a general
reduction applicable to employees in the same classification or grade as you; or
(iii) a geographical relocation of your principal office location by more than
50 miles.

 

(4)        Other Agreements or Plans.  Unvested Units shall also vest as
provided in any separate employment (or similar) agreement or severance plan to
which you are a party or a participant.

 

4.          Effect of Termination of Service.  Except as otherwise provided in
accordance with Section 3(b), if you cease to be a Service Provider, you will
forfeit all unvested Units.    

 

5.          Settlement of Units.  After any Units vest pursuant to Section  3,
the Company shall, as soon as practicable (but no later than March 15 of the
year following the calendar year in which such Units vest), cause to be issued
and delivered to you, or to your designated beneficiary or estate in the event
of your death, one Share in payment and settlement of each vested Unit. 
Delivery of the Shares shall be effected by the issuance of a stock certificate
to you, by an appropriate entry in the stock register maintained by the
Company’s transfer agent with a notice of issuance provided to you,  or by the
electronic delivery of the Shares to a brokerage account you designate, and
shall be subject to the tax withholding provisions of Section 6 and compliance
with all applicable legal requirements as provided in Section 17(c) of the Plan,
and shall be in complete satisfaction and settlement of such vested Units. 

 

6.          Tax Consequences and Withholding.    No Shares will be delivered to
you in settlement of vested Units unless you have made arrangements acceptable
to the Company for payment of any federal, state, local or foreign withholding
taxes that may be due as a result of the delivery of the Shares.  You hereby
authorize the Company (or any Affiliate) to withhold from payroll or other
amounts payable to you any sums required to satisfy such withholding tax
obligations, and otherwise agree to satisfy such obligations in accordance with
the provisions of Section 14 of the Plan.

7.          No Shareholder Rights.  The Units subject to this Award do not
entitle you to any rights of a shareholder of the Company’s common stock.  You
will not have any of the rights of a shareholder of the Company in connection
with the grant of Units subject to this Agreement unless and until Shares are
issued to you upon settlement of the Units as provided in Section 5. 

8.          Governing Plan Document.  This Agreement and the Award are subject
to all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Committee pursuant to the Plan.  If there is any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan will govern.    If
there is any conflict between this Agreement or the Plan and any separate
employment (or similar) agreement or severance plan to which you are a party or
a participant, the provisions of the other agreement or plan will govern.

 

9.          Choice of Law.  This Agreement will be interpreted and enforced
under the laws of the state of Delaware (without regard to its conflicts or
choice of law principles).

 

10.        Binding Effect.  This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.



 

 

Executive RSU Agreement (2016 Equity Incentive Plan)

Page 3

 




 

11.        Section 409A of the Code.  The award of Units as provided in this
Agreement and any issuance of Shares or payment pursuant to this Agreement are
intended to be exempt from Section 409A of the Code under the short-term
deferral exception specified in Treas. Reg. § 1.409A-l(b)(4).

 

12.        Compensation Recovery Policy.  To the extent that any compensation
paid or payable pursuant to this Agreement is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, such compensation shall be subject to potential forfeiture
or recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed.  This
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy.

 

13.        Other Agreements.  You agree that in connection with the settlement
of vested Units, you will execute such documents as may be necessary to become a
party to any stockholder, voting or similar agreements as the Company may
require.

 

14.        Restrictive Legends.  The Company may place a legend or legends on
any certificate representing Shares issued in settlement of vested Units
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 13 of this Agreement.  You agree that in
order to ensure compliance with the restrictions referred to in this Agreement,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent.

15.        Electronic Delivery and Acceptance.  The Company may deliver any
documents related to this Restricted Stock Unit Award by electronic means and
request your acceptance of this Agreement by electronic means.  You hereby
consent to receive all applicable documentation by electronic delivery and to
participate in the Plan through an on-line (and/or voice activated) system
established and maintained by the Company or the Company’s third-party stock
plan administrator.

 

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

 

 

Executive RSU Agreement (2016 Equity Incentive Plan)

Page 4

 

